Citation Nr: 1028454	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling. 

2.  Entitlement to service connection for diabetic retinopathy, 
to include as secondary to diabetes. 

3.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to diabetes.

4.  Entitlement to service connection for diabetic nephropathy, 
to include as secondary to diabetes.

5.  Entitlement to service connection for gouty arthritis, to 
include as secondary to diabetes.

6.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes.

7.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and multiple stent 
placements, to include as secondary to diabetes.

8.  Entitlement to service connection for foot ulceration, to 
include as secondary to diabetes.

9.  Entitlement to service connection for bilateral hearing loss, 
to include as a result of medication for hypertension.  

10.  Entitlement to service connection for tinnitus, to include 
as a result of medication for hypertension.  
  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1968. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by a Department 
of Veterans Affairs (hereinafter VA) Regional Office (hereinafter 
RO).  

In May 2010, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. 1116, VA will issue regulations through notice and 
comment rule-making procedures to establish the new presumptions 
of service connection for those diseases.  Those regulations will 
take effect on the date that a final rule is published in the 
Federal Register. Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  On November 20, 2009, the VA Secretary 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new presumptions 
of service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era. 

In light of the above, the issues of entitlement to service 
connection for hypertension and coronary artery disease, status 
post myocardial infarction and multiple stent placements, to 
include as secondary to diabetes, must be deferred by the Board 
at this time.  In addition, as the claims for service connection 
for bilateral hearing loss and tinnitus involve the issue of 
whether these conditions are secondary to medication for 
hypertension, and an October 2004 examination noted that there 
are ototoxic side effects associated with some of the Veteran's 
medications, the adjudication of these issues must also be 
deferred at this time as they are inextricably intertwined with 
the claim for service connection for hypertension.  Harris v 
Derwinski, 1 Vet. App. 80 (1991).
  
The issues of entitlement to an increased rating for diabetes 
mellitus and service connection for peripheral neuropathy and 
foot ulceration addressed in the REMAND portion of the decision 
below require additional development and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetic retinopathy and diabetic nephropathy are not 
currently diagnosed. 

2.  There is no competent evidence linking gouty arthritis to 
service or diabetes.  


CONCLUSIONS OF LAW

1.  Diabetic retinopathy was not incurred in or aggravated by 
service and is not proximately due to or the result of diabetes, 
to include by way of aggravation.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009). 

2.  Diabetic nephropathy was not incurred in or aggravate by 
service and is not proximately due to or the result of diabetes, 
to include by way of aggravation.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009). 

3.  Gouty arthritis was not incurred in or aggravated by service, 
may not be presumed to have been so incurred and is not 
proximately due to or the result of diabetes, to include by way 
of aggravation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in May 2002 and December 2005 that 
informed the appellant of the information and evidence necessary 
to prevail in his claims adjudicated below.   

As for the duty to assist, the service treatment reports, VA and 
private clinical reports and reports from pertinent VA 
examinations in July 2002 and September 2006 have been obtained.  
These reports reflect detailed clinical findings and discussion 
of the pertinent medical history as well as opinions as to 
whether the Veteran has the disabilities addressed in this 
decision as a result of diabetes.  With respect to the discussion 
at the May 2010 hearing concerning whether reports from laser eye 
injury have been obtained, the record does reflect reports from 
VA laser eye surgery conducted in the 2004, and there is 
otherwise no indication that additional records from eye surgery 
need to be obtained given the nature of the Veteran's eye 
disability as detailed below.  As there is no indication that 
there are additional records that need to be obtained that would 
assist in the adjudication of the claims, the duty to assist has 
been fulfilled.  

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Service connection may also be 
established for that portion of a disability resulting from 
aggravation by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

As an initial matter, the Board notes that the RO in its June 
2004 rating decision conducted a de novo adjudication of the 
claims for service connection for diabetic nephropathy and gout 
that were previously denied in an August 2002 rating decision to 
which the Veteran did not file a timely appeal because medical 
evidence was received prior to the time this decision became 
final.  The adjudication below will also be based on a de novo 
review of the entire evidence of record. 

The service treatment reports, to include the reports from the 
November 1968 separation examination and history collected at 
that time, do not reflect any evidence of the conditions 
addressed in the decision below.  These facts notwithstanding, 
the Veteran does not contend that these conditions are the result 
of service; instead, he contends that service connection for 
these conditions is warranted on a "secondary" basis because 
these conditions are the result of his service connected 
diabetes.  

Pertinent post-service evidence includes reports from VA 
examinations conducted in July 2002 that included a diagnosis of 
non-active gout.  It was noted on these reports that there was a 
"long standing" history of gout dating to the later 1990s.  
While diabetes was diagnosed, the examiner in listing the 
Veteran's diagnoses stated there was no nephropathy or apparent 
diabetic retinopathy.  The examiner specifically stated that is 
was less likely than not that the Veteran's gout was due to 
diabetes.  

As indicated, the record also reflects VA laser surgery for the 
Veteran's eyes in 2004.  However, the assessment at that time was 
vasculitis, and it was specifically noted that the Veteran did 
not have diabetic retinitis.  (See April 6, 2004, VA 
ophthalmology report; see also March 30, 2004, VA optometry 
report).  Reports from a September 2006 VA diabetes examination 
reflected a normal eye examination and did not include diabetic 
retinitis or nephropathy as a complication of diabetes.  VA 
outpatient treatment records dated through October 2008 have also 
been obtained, none of which indicate that the Veteran has 
diabetic eye problems or nephropathy.  An August 2008 VA 
outpatient treatment report noted that the Veteran's gout had 
resolved with allopurinol.  

Applying the pertinent legal criteria to the facts summarized 
above, the record does not reflect a current diagnosis of 
diabetic retinopathy or nephropathy.  In order for serve 
connection to be grated for a condition, there must be current 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  As such, the claims for service 
connection for diabetic retinopathy and nephropathy must be 
denied on the basis of their being no current disability 
associated with either condition.  With respect to gout, the 
Board notes first that there is no evidence that this condition 
was first manifested within one year of service, with the history 
recorded at the July 2002 examination that this condition was 
first contracted some 30 years after service in the late 1990s.  
In addition, the examiner following the July 2002 examination 
specifically found that it was less likely than not that the 
Veteran's gout was the result of diabetes, and there is otherwise 
no clinical evidence linking gout to diabetes or service.  

As for the Veteran's assertions linking gout to service or 
diabetes and his sworn testimony asserting that he has 
nephropathy and retinopathy as a result of diabetes, such 
assertions cannot be used to establish a claim as a layperson is 
not qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu; cf. Jandreau.  As such, 
and given the lack of any competent evidence demonstrating that 
the Veteran has a current disability associated with diabetic 
retinopathy, nephropathy or gout that is etiologically related to 
service or diabetes, the claims for service connection for these 
disabilities must be denied.  Hickson, supra.  Finally, in 
reaching these decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claims for service connection for 
diabetic retinopathy, nephropathy and gout, the doctrine is not 
for application.  Gilbert, supra.  
 

ORDER

1.  Entitlement to service connection for diabetic retinopathy, 
to include as secondary to diabetes, is denied.  

2.  Entitlement to service connection for diabetic nephropathy, 
to include as secondary to diabetes, is denied. 

3.  Entitlement to service connection for gouty arthritis, to 
include as secondary to diabetes, is denied. 




REMAND

At the May 2010 hearing, the Veteran referred to hospitalization 
for circulatory problems in his lower extremity in January 2010 
at the Citizens Medical Center in Victoria, Texas.  Inasmuch as 
these records are potentially relevant to the claims for service 
connection for foot ulceration and peripheral neuropathy, the RO 
upon remand will be asked to obtain these records in order to 
ensure that the duty to assist the Veteran has been fulfilled.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These 
records may also be relevant to the claim for an increased rating 
for diabetes to the extent they may describe the extent of the 
Veteran's disability resulting therefrom.  Also with respect to 
the claim for an increased rating for diabetes and in light of 
the testimony to the undersigned describing a worsening in 
diabetes to the point as to require increased medication, the RO 
upon remand will be requested to obtain any VA outpatient 
treatment reports that have not been obtained and afford the 
Veteran a VA examination to assess the current severity of his 
diabetes.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should, after obtaining 
authorization from the Veteran to procure 
the records, contact the Citizens Medical 
Center, Victoria, Texas and obtain records 
from the reported January 2010 
hospitalization of the Veteran at this 
facility.  

2.  The RO should obtain reports from VA 
outpatient treatment of the Veteran from 
October 2008 until the present time. 

3.  All attempts to secure the records 
referenced above must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain these records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

4.  The Veteran should be afforded a VA 
examination to assess the severity of his 
diabetes.  In particular, the examiner 
should state whether the Veteran's diabetes 
necessitates a restricted diet and 
regulation of activities or includes 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or 
visits to diabetic care providers.

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim for an increased 
rating for diabetes.  The consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  Thereafter, the claims for service 
connection for foot ulceration and 
peripheral neuropathy and an increased 
rating for diabetes must be readjudicated 
by the RO.  If this readjudication does not 
result in a complete grant of all benefits 
sought by the Veteran in connection with 
these claims, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


